Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Response to Amendment
Applicant’s arguments filed 01/29/2021 have been fully considered but they are not persuasive.
The applicant argues that Choi et al. does not disclose the limitation as presented in claim 1.  The examiner respectfully disagrees.  Choi et al. (figure 5) discloses an array substrate as claimed including wherein the pixel electrode (420) and the corresponding source electrode (240) both directly contact the connection electrode, and the pixel electrode does not directly contact the corresponding source electrode (410); and the connection electrode is disposed in a same layer as the common electrode (substrate 100).  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0011467).
Regarding claim 1, Choi et al. (figure 5) discloses an array substrate, comprising: 
a plurality of pixels, each of the plurality of pixels having a pixel electrode (420); and a common electrode (300) electrically connected to a common electrode of an adjacent pixel of the plurality of pixels;
one or more transistors, each of the one or more transistors having a source electrode; and 
a connection electrode (410) for electrically connecting the pixel electrode to a corresponding source electrode, 
wherein the pixel electrode and the corresponding source electrode both directly contact the connection electrode, and the pixel electrode does not directly contact the corresponding source electrode; and the connection electrode is disposed in a same layer as the common electrode (substrate 100).  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 3, Choi et al. (figure 5) discloses wherein the source electrode and the pixel electrode do not overlap in a direction perpendicular to the array substrate (side view).
Regarding claim 6, Choi et al. (figure 5) discloses a display device, comprising the array substrate according to claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0011467) in view of Lee (US 2012/0305947).
Regarding claim 4, Choi et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Choi et al. is silent regarding wherein each of the one or more transistors further comprises a drain electrode, wherein a material for forming the drain electrode and the source electrode comprises Cu.  Lee (figure 2B) teaches wherein each of the one or more transistors further comprises a drain electrode, wherein a material for forming the drain electrode and the source electrode comprises Cu (see at least paragraph 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection electrode as taught by Lee in order to improve the aperture ratio and simplify the manufacturing process.
Regarding claim 5, Lee (figure 2B) teaches wherein a material for forming the connection electrode includes indium tin oxide.
Regarding claim 14, Choi et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Choi et al. is silent regarding a substrate on which the plurality of pixels and the one or more transistors are positioned, wherein the connection electrode is between the source electrode and the substrate.  Lee (figure 2B) teaches a substrate on which the plurality of pixels and the one or more transistors are positioned, wherein the connection electrode (110b) is between the source electrode and the substrate (140b and 100).  Therefore, it Lee in order to improve the aperture ratio and simplify the manufacturing process.
Regarding claim 15, Lee (figure 2B) teaches a substrate on which the plurality of pixels and the one or more transistors are positioned, wherein each of the one or more transistors comprises a gate insulating layer and a gate between the substrate and the gate insulating layer.  
Regarding claim 16, Lee (figure 2B) teaches wherein each of the one or more transistors comprises an active layer, the gate insulating layer is between the gate and the active layer.  
Regarding claim 17, Lee (figure 2B) teaches wherein each of the plurality of pixels comprises a common connection electrode, the common electrode of each of the plurality of pixels is electrically connected to the common electrode of an adjacent pixel of the plurality of pixels by the common connection electrode (170a).  
Regarding claim 18, Lee (figure 2B) teaches wherein each of the plurality of pixels comprises a common electrode line, the common electrode is electrically connected to the common connection electrode by the common electrode line (CL).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871